Citation Nr: 1727480	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-21 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include depressive disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a result of undiagnosed illness or a service-connected disability.

3.  Entitlement to service connection for headaches, to include as a result of an undiagnosed illness or a service-connected disability.

4.  Entitlement to service connection for joint disabilities of the knees, low back, neck, arms, hands, shoulders, and feet, to include as a result of undiagnosed illness or a service-connected disability. 


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse
ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1980 to November 1980 and on active duty from November 1990 to July 1991.  He served in the Southwest Asia Theater of Operations and received the Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision on behalf of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 


REMAND

In January 2015, the Board remanded the claim for service connection for a psychiatric disability for the scheduling of a VA psychiatric examination to determine the etiology of the claimed psychiatric disability.  The Board specifically requested that the VA examiner offer an opinion as to whether the claimed psychiatric disability was caused or aggravated by service-connected fibromyalgia.  In an April 2015 VA psychiatric examination report, a VA examiner diagnosed an unspecified depressive disorder, and stated that the disability was neither caused nor aggravated by service-connected fibromyalgia.  In explaining the basis for that opinion, the examiner reported reviewing a list of records in the file and indicated concurring with the previous VA examiner's opinion.  As that is not an adequate basis for an opinion, a remand is necessary to schedule an additional psychiatric examination.  

In January 2015, the Board remanded the claim for service connection for GERD for the scheduling of a VA medical examination to determine the etiology of GERD.  The Board specifically requested that the VA examiner offer an opinion as to whether the claimed GERD was caused or aggravated by service-connected fibromyalgia.  In an April 2015 VA examination report, a VA examiner stated that the Veteran did not have GERD based on a January 2012 VA medical examination report in which a VA examiner noted that a contemporaneous upper GI series did not show evidence of reflux.  The April 2015 examiner did not note that, in that VA medical examination report, the January 2012 VA examiner diagnosed GERD based on the results of a barium swallow test.  As the April 2015 VA examiner did not note the January 2012 GERD diagnosis, the April 2015 VA medical examination report is inadequate and a remand is necessary to schedule an additional VA examination.

In January 2015, the Board remanded the claim for service connection for headaches for the scheduling of a VA examination to determine the etiology of the claimed headaches.  The Board specifically requested that the VA examiner offer an opinion as to whether the claimed headaches were related to service or any incident of service, or were caused or aggravated by service-connected fibromyalgia.  The examiner stated that the Veteran had not had experienced either an acute or chronic headache disability during the pendency of the appeal, despite the Veteran's reports of his symptomatology.  A remand is necessary to schedule an additional VA examination to determine the etiology of the claimed headache disability and to consider the Veteran's lay statements regarding headache symptoms.

Additionally, a remand is necessary to determine if the Veteran's claimed joint disabilities of the knees, back, neck, arms, hands, shoulders, and feet were caused or aggravated by service-connected fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for the claimed disabilities.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding VA records.  

2.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist who has not previously examined the Veteran.  The examiner must review the record and should note that review in the report.  In reviewing the file, the examiner should note the Veteran's lay reports of psychiatric symptoms related to physical pain.  The examiner should provide a full multi-axial diagnosis and should specifically state whether or not each criterion for a diagnosis of PTSD is met.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability is related to service or any incident of service?
   
(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability was caused by service-connected fibromyalgia? 

(c)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed psychiatric disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected fibromyalgia? 

(d)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is the result of a corroborated in-service stressor incident?

(e) If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent or greater probability) that PTSD is the result of the fear of hostile military or terrorist activity during service?

3.  Schedule the Veteran for a VA gastrointestinal examination with a qualified examiner who has not previously examined the Veteran.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner should note the January 2012 VA medical examination report, diagnosing GERD, and the April 2015 examination, stating that the Veteran had not had GERD during the pendency of the appeal (dating to February 2009) based on the January 2012 VA examination results.  The examiner should interview the Veteran and perform all testing deemed necessary.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed gastrointestinal disability, such as GERD, is related to service or any incident of service?
   
(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed gastrointestinal disability, such as GERD, was caused by service-connected fibromyalgia? 

(c)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed gastrointestinal disability, such as GERD, has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected fibromyalgia? 

4.  Schedule the Veteran for a VA examination with a qualified examiner who has not previously examined the Veteran to determine the etiology of headaches.  The examiner must review the record and should note that review in the report.  In reviewing the record, the examiner must note the Veteran's lay statements regarding his headaches and his headache symptomatology.  The examiner should interview the Veteran and perform all testing deemed necessary.  The examiner is asked to provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed headache disability is related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed headache disability was caused by service-connected fibromyalgia? 

(c)  Is it at least as likely as not (50 percent or greater probability) that a diagnosed headache disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected fibromyalgia? 

5.  Schedule the Veteran for a VA orthopedic examination with a qualified examiner who has not previously examined the Veteran to determine the etiology of the claimed joint disabilities of the knees, back, neck, arms, hands, shoulders, and feet.  The examiner must review the record and should note that review in the report.  The examiner should interview the Veteran and perform all testing deemed necessary.  The examiner is asked to provide the following opinions:

(a)  Is there any diagnosed knee, back, neck, arm, hand, shoulder, or foot disability that can be attributed to a known medical causation or diagnosis?

(b)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed knee, back, neck, arm, hand, shoulder, or foot disability is related to service or any incident of service?

(c)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed knee, back, neck, arm, hand, shoulder, or foot disability was caused by service-connected fibromyalgia? 

(d)  Is it at least as likely as not (50 percent or greater probability) that any diagnosed knee, back, neck, arm, hand, shoulder, or foot disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected fibromyalgia? 

6.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

